Title: William F. Taliaferro to James Madison, 14 November 1831
From: Taliaferro, William F.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Peckatone,
                                
                                14th Novr. 1831
                            
                        
                        It appears that my wife is only third in descent from Mr. Henry Willis who was one
                            of the original share-holders in the Loyal Company. My object is to obtain evidence that H. Willis was father to the late Mrs Mary Daingerfield of Coventry in the county of Spottsylvania. I am
                            informed that he married a collateral relation of yours (perhaps an Aunt) Elizabeth Madison; and that Mrs Daingerfield
                            (my wife’s grand-mother) was the only offspring of that Marriage. I have taken the liberty to write you on this subject
                            and solicit any information in your power to give in relation to it. The family records might serve but they are not to be
                            found. I am therefore constrained to resort to living testimony. Should you have any knowledge of these facts, you will
                            confer a great favor on me if you will State it by way of affidavit, and enclose it to me dire[cted] to Kinsale
                            Post-Office Westmd. County. You are probably the only individual from whom I could obtain any distinct account of the
                            matter and this I hope will be some apology for the trouble I now give you. Enclosed is an advertisement of the meeting to
                            be held in Richd. on the 6th December which more distinctly explains its object and the nature of the proof required—
                        Mrs Taliaferro unites with me in the declaration of our desire for the continued good health, and happiness,
                            of Mrs Madison and yourself—I am Dear Sir Most Sincerely & respectfully Yours
                        
                            
                                Wm F Taliaferro——
                            
                        
                    